Exhibit 10.1 INCENTIVE STOCK OPTION AGREEMENT UNDER THE AMENDED AND RESTATED 2 This INCENTIVE STOCK OPTION AGREEMENT (this “ Agreement ”) is made between Interpace Diagnostics Group, Inc. , a Delaware corporation formerly known as PDI, Inc. (the “ Company ”), and Jack E. Stover (the “ Participant ”). WHEREAS, the Company maintains the PDI, Inc. Amended and Restated 2004 Stock Award and Incentive Plan (the “ Plan ”) for the benefit of its employees, non-employee directors, and other persons who provide substantial services to the Company or its subsidiaries or affiliates; and WHEREAS, the Plan permits the award of Incentive Stock Options to purchase shares of the Company’s Stock, subject to the terms of the Plan; and WHEREAS, the Company wishes to award the Participant an option to purchase 326,368 shares of the Company’s Stock, subject to the restrictions and on the terms and conditions contained in the Plan and this Agreement. NOW, THEREFORE, in consideration of these premises and the agreements set forth herein and intending to be legally bound hereby, the parties agree as follows: 1.
